DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/10/2020 has been entered.
 
Response to Arguments
Applicant’s response has been fully considered. Applicant’s amendments to claim 10 and the accompanying arguments overcome the rejection under 35 U.S.C. 112. The rejection has been withdrawn accordingly. Applicant’s arguments regarding method claim 10 have been fully considered but are not persuasive. 
Applicant argued Kanamori in view of Chowdhury does not teach forming a source line through conductive strips in the first and second levels wherein the gate dielectric layer on the sidewall of the conductive strip in the second level has a different material composition than the multilayer data storage structures on the sidewalls of the conductive strips in the plurality of first levels because the select gate SGD1 in Chowdhury is formed with the same multilayer memory layer as a gate dielectric as the memory cells.

In addition, Chowdhury likewise teaches different gate dielectric compositions. While Applicant correctly characterizes one embodiment of Chowdhury where the select gate SGD1 does have the same multilayer data storage structures as the first levels as a gate dielectric, Chowdhury further discloses an additional embodiment where the select gate SGD1 has a different gate dielectric. Chowdhury discloses forming the gate oxide 1008 in opening 1007 in Figure 10D. In Figure 10C, Chowdhury discloses forming the opening 1007 by etching back the memory films at the top of the memory hole down to a level z1 which is below the SGD0 layer, col. 13 line 66 to col. 14 line 7. However, Chowdhury alternatively discloses forming the opening 1007 down to a level z2 which is below the SGD1 layer, col. 14 lines 7-10. Depositing the gate oxide 1008 in the opening 1007 etched to the level z2, results in the gate oxide 1008 being deposited down to the SGD1 level, and thus, the gate dielectric 1008 on the sidewall of the conductive strip in the second level (SGD1) has a different material composition than the multilayer data storage structures 1103-1105 on the sidewalls of the conductive strips WL in the plurality of first levels, col. 14 lines 7-20.
For at least these reasons, the combination of references is still proper and renders the invention as claimed obvious. The rejection is therefore maintained. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 10-14 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kanamori et al. (US 2017/0287928) in view of Chowdhury et al. (US 9,397,111).
In reference to claim 10, Kanamori discloses a method for manufacturing a memory device, comprising: 
forming a stack of conductive strips, GE in Figure 11E, having a first opening, the stack of conductive strips including conductive strips having sidewalls in a plurality of first levels;
forming multilayer data storage structures DS on the sidewalls of the conductive strips in the plurality of first levels, paragraphs 76 and 77; 
forming a first vertical channel structure VC in the first opening, wherein forming the first vertical channel structure comprises forming a vertical channel film disposed vertically in contact with the multilayer data storage structures on the sidewalls of the conductive strips, paragraph 78; 
forming a conductive strip, 303 in Figure 11G, in a second level over the conductive strips in the plurality of first levels, the conductive strip in the second level having a second opening, aligned with the first vertical channel structure and having a sidewall, paragraph 92; 
forming a gate dielectric layer, 224 in Figure 11H, on the sidewall of the conductive strip in the second level;
forming a second vertical channel structure 222 in the second opening, wherein forming the second vertical channel structure comprises forming a vertical channel film in contact with the gate dielectric layer on the sidewall of the conductive strip in the second level, paragraph 94,

wherein a top surface of the data storage structures is below the second level.
Kanamori does not disclose the source line vertically penetrating through the second level, the source line being separated from the conductive strip in the second level by an insulating layer, the source line is formed after the second vertical channel structure is formed in the second opening, or the conductive strips in the plurality of first levels and the conductive strip in the second level are formed in a same process stage, including forming the conductive strips in the plurality of first levels and the conductive strip in the second level by replacing sacrificial material formed in positions of the conductive strips with a conductive material.
Chowdhury et al. (US 9,397,111), hereafter “Chowdhury,” discloses a method of making a memory device including teaching forming a source line, 1124, 1128 in Figure 11P, vertically penetrating through the conductive strips in a plurality of first levels WL and the conductive strip in a second level SGD1, col. 16 lines 50-54 and col. 10 lines 59-64, the source line being separated from the conductive strip in the second level by an insulating layer 1122, col. 17 lines 13-18, wherein the source line is formed after the second vertical channel, 1105b in Figure 11E, col. 16 lines 19-26 and col. 18 lines 15-20, and the conductive strips in the plurality of first levels and the conductive strip in the second level are formed in a same process stage including forming the conductive strips in the plurality of first levels and the conductive strip in the second level by 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the source line to vertically penetrate through the second level, the source line being separated from the conductive strip in the second level by an insulating layer, and the source line to be formed after the second vertical channel structure is formed in the second opening. One would have been motivated to do so in order to form the source line to fully penetrate the stack after forming the second level.
To do so would have merely been a simple substitution of one known element for another to obtain predictable results; KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, (2007). In this case substituting the steps of forming the source line through the first and second levels after forming the second channel for the steps of forming the source line through the first level before forming the second level and second channel.
It would have also been obvious to one of ordinary skill in the art before the effective filing date of the invention for the conductive strips in the plurality of first levels and the conductive strip in the second level to be formed in a same process stage including forming the conductive strips in the plurality of first levels and the conductive strip in the second level by replacing sacrificial material formed in positions of the conductive strips with a conductive material. One would have been motivated to do so in order to form the entire stack before forming the source line opening.
To do so would have merely been a simple substitution of one known element for another to obtain predictable results; KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, (2007). In this case substituting the steps of forming the conductive strips in the plurality of first 
In reference to claim 11, Kanamori discloses a first pad D connecting the first vertical channel structure to the second vertical channel structure, the first pad contacting the vertical channel film in the first vertical channel structure and the vertical channel film in the second vertical channel structure, paragraphs 32 and 45.
In reference to claim 12, Kanamori discloses the first pad is disposed inside the first opening and comprises an upper planarized surface in contact with the second vertical channel structure, Figure 3, and paragraph 45.
In reference to claim 13, Kanamori discloses a second pad 226 disposed inside the second opening, the second pad contacting the vertical channel film in the second vertical channel structure, paragraph 46.
In reference to claim 14, Kanamori discloses the conductive strip 192 in the second level has a thickness greater than the conductive strips GE in the plurality of first levels, Figure 3.
In reference to claim 16, Kanamori discloses the data storage structures comprise a multilayer dielectric charge trapping structure, paragraph 77.
In reference to claim 17, Kanamori discloses wherein forming the stack of conductive strips with the first opening, the stack of conductive strips including conductive strips having sidewalls in the plurality of first levels, comprises: 
forming layers of sacrificial material, 104 in Figure 11A, alternating with layers of insulating materials 102, paragraph 74; 

selectively removing the sacrificial strips in the stack to form voids between the insulating strips, paragraph 84; 
lining at least one of the voids with a dielectric material 140 to form dielectric liners; and filling the voids with a conductive material 142 to form the conductive strips, Figure 11D and paragraphs 86 and 87.
In reference to claim 18, Kanamori in view of Furumoto does not disclose forming the conductive strip in the second level with the second opening comprises: forming a layer of sacrificial material between layers of insulating materials; forming the second opening through the layer of sacrificial material to form a sacrificial strip between insulating strips; selectively removing the sacrificial strip to form voids between the insulating strips; and filling the voids with a conductive material to form the conductive strip in the second level.
Chowdhury discloses a method of making a memory device including teaching forming the conductive strip in the second level with the second opening comprises: forming a layer of sacrificial material between layers of insulating materials; forming the second opening 1101 through the layer of sacrificial material to form a sacrificial strip between insulating strips, Figure 11A and col. 16 lines 1-5; selectively removing the sacrificial strip to form voids between the insulating strips, Figure 11H and col. 16 lines 62-65; and filling the voids with a conductive material to form the conductive strip in the second level, Figure 12D and col. 18 lines 58-61. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to form the conductive strip in the second level with the second opening by forming a layer of sacrificial material between layers of insulating materials; forming the second opening 
In reference to claim 19, Chowdhury discloses forming the gate dielectric layer comprises: lining the void between the insulating strips with a dielectric material, 1228 in Figure 12C, to form the gate dielectric layer after selectively removing the sacrificial strip to form the void, col. 18 lines 54-57.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kanamori et al. (US 2017/0287928) in view of Chowdhury et al. (US 9,397,111) as applied to claim 10 above and further in view of Ishiduki et al. (US 2011/0227140).
In reference to claim 20, Kanamori in view of Furumoto does not disclose forming the second vertical channel structure in the second opening comprises: depositing a dielectric material in the second opening, the dielectric material deposited in contact with the gate dielectric layer; etching the dielectric material to form a gap next to the gate dielectric layer; and depositing a semiconductor material in the gap etched to form the vertical channel film of the second vertical channel structure.
Ishiduki et al. (US 2011/0227140) discloses a method of making a memory device including teaching depositing a dielectric material, 62 in Figure 7B, in the second opening, the dielectric material deposited in contact with the gate dielectric layer 61, paragraph 58; etching the dielectric material to form a gap next to the gate dielectric layer, Figure 8B and paragraph 61; 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN R. JUNGE whose telephone number is (571)270-5717.  The examiner can normally be reached on M-F 8:00-4:30 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/BRYAN R JUNGE/Primary Examiner, Art Unit 2897